 Case 4:18-cv-02350 Document 20-2 Filed on 12/04/18 in TXSD Page 1 of 4


                                   REQUEST
                      FOR SERVICE ABROAD OF JUDICIAL OR
                         EXTRAJUDICIAL DOCUMENTS
     DEMANDE AUX FINS DE SIGNIFICATION OU DE NOTIFICATION À L’ÉTRANGER
                D’UN ACTE JUDICIAIRE OU EXTRAJUDICIAIRE

                 Convention on the Service Abroad of Judicial and Extrajudicial Documents in
               Civil or Commercial Matters, signed at The Hague, the 15th of November 1965.
           Convention relative à la signification et à la notification à l’étranger des actes judiciaires ou extrajudiciaires en
                            matière civile ou commerciale, signée à La Haye le 15 novembre 1965.

   Identity and address of the applicant                              Address of receiving authority
   Identité et adresse du requérant                                   Adresse de l’autorité destinataire
  Bluefield Chemicals, Inc.                                          Kishen Raghoebier
  c/o Charles Patrick Waites
  Johnson DeLuca Kurisky & Gould PC                                  De Offcier van Justitie
  1221 Lamar St, Suite 1000                                          Postbus 20302
  Houston, Texas 77010                                               2500 EH THE HAGUE Netherlands


  The undersigned applicant has the honour to transmit – in duplicate – the documents listed
  below and, in conformity with Article 5 of the above-mentioned Convention, requests prompt
  service of one copy thereof on the addressee, i.e.:
  Le requérant soussigné a l’honneur de faire parvenir – en double exemplaire – à l’autorité destinataire les
  documents ci-dessous énumérés, en la priant, conformément à l’article 5 de la Convention précitée, d’en faire
  remettre sans retard un exemplaire au destinataire, à savoir :

   (identity and address)
   (identité et adresse)
  PDVSA Services, B.V.
  President Kennedylaan 19
  2517 JK The Hague The Netherlands

              a)     in accordance with the provisions of sub-paragraph a) of the first paragraph of
                     Article 5 of the Convention*
                     selon les formes légales (article 5, alinéa premier, lettre a))*
              b)     in accordance with the following particular method (sub-paragraph b) of the first
                     paragraph of Article 5)*:
                     selon la forme particulière suivante (article 5, alinéa premier, lettre b)* :


              c)     by delivery to the addressee, if he accepts it voluntarily (second paragraph of
                     Article 5)*
                     le cas échéant, par remise simple (article 5, alinéa 2)*


  The authority is requested to return or to have returned to the applicant a copy of the documents -
  and of the annexes* - with the attached certificate.
  Cette autorité est priée de renvoyer ou de faire renvoyer au requérant un exemplaire de l’acte - et de ses annexes* -
  avec l’attestation ci-jointe.

  List of documents / Énumération des pièces

  Summary of the Documents to be Served
  Summons in Civil Action No. 4:18-cv-02350
  Civil Cover Sheet
  Plaintiff Bluefield Chemicals, Inc.'s First Amended Complaint
  Plaintiff Bluefield Chemicals, Inc.'s Request for International Judicial Assistance
    * if appropriate / s’il y a lieu

   Done at / Fait à                                                   Signature and/or stamp
                                                                      Signature et / ou cachet
    Houston, Texas
   The / le
    12/04/2018




Permanent Bureau July 2017
 Case 4:18-cv-02350 Document 20-2 Filed on 12/04/18 in TXSD Page 2 of 4


                                                    CERTIFICATE
                                                         ATTESTATION


  The undersigned authority has the honour to certify, in conformity with Article 6 of the Convention,
  L’autorité soussignée a l’honneur d’attester conformément à l’article 6 de ladite Convention,

         1. that the document has been served*
            que la demande a été exécutée*

      – the (date) / le (date):
      – at (place, street, number):
          à (localité, rue, numéro) :

      – in one of the following methods authorised by Article 5:
          dans une des formes suivantes prévues à l’article 5 :
              a)     in accordance with the provisions of sub-paragraph a) of the first paragraph of
                     Article 5 of the Convention*
                     selon les formes légales (article 5, alinéa premier, lettre a))*

              b)     in accordance with the following particular method*:
                     selon la forme particulière suivante* :



              c)     by delivery to the addressee, if he accepts it voluntarily*
                     par remise simple*

  The documents referred to in the request have been delivered to:
  Les documents mentionnés dans la demande ont été remis à :

   Identity and description of person:
   Identité et qualité de la personne :


   Relationship to the addressee (family,
   business or other):
   Liens de parenté, de subordination ou autres, avec le
   destinataire de l’acte :

         2. that the document has not been served, by reason of the following facts*:
            que la demande n’a pas été exécutée, en raison des faits suivants*:




         In conformity with the second paragraph of Article 12 of the Convention, the applicant is
         requested to pay or reimburse the expenses detailed in the attached statement*.
         Conformément à l’article 12, alinéa 2, de ladite Convention, le requérant est prié de payer ou de rembourser les frais
         dont le détail figure au mémoire ci-joint*.

  Annexes / Annexes

   Documents returned:
   Pièces renvoyées :

   In appropriate cases, documents establishing
   the service:
   Le cas échéant, les documents justificatifs de
   l’exécution :
    * if appropriate / s’il y a lieu

   Done at / Fait à                                                   Signature and/or stamp
                                                                      Signature et / ou cachet

   The / le




Permanent Bureau July 2017
 Case 4:18-cv-02350 Document 20-2 Filed on 12/04/18 in TXSD Page 3 of 4


                                                  WARNING
                                                 AVERTISSEMENT


   Identity and address of the addressee
   Identité et adresse du destinataire
  PDVSA Services, B.V.
  President Kennedylaan 19
  2517 JK The Hague The Netherlands


                                                      IMPORTANT

  THE ENCLOSED DOCUMENT IS OF A LEGAL NATURE AND MAY AFFECT YOUR RIGHTS AND
  OBLIGATIONS. THE ‘SUMMARY OF THE DOCUMENT TO BE SERVED’ WILL GIVE YOU SOME
  INFORMATION ABOUT ITS NATURE AND PURPOSE. YOU SHOULD HOWEVER READ THE
  DOCUMENT ITSELF CAREFULLY. IT MAY BE NECESSARY TO SEEK LEGAL ADVICE.

  IF YOUR FINANCIAL RESOURCES ARE INSUFFICIENT YOU SHOULD SEEK INFORMATION ON
  THE POSSIBILITY OF OBTAINING LEGAL AID OR ADVICE EITHER IN THE COUNTRY WHERE
  YOU LIVE OR IN THE COUNTRY WHERE THE DOCUMENT WAS ISSUED.

  ENQUIRIES ABOUT THE AVAILABILITY OF LEGAL AID OR ADVICE IN THE COUNTRY WHERE
  THE DOCUMENT WAS ISSUED MAY BE DIRECTED TO:


                                                   TRÈS IMPORTANT

  LE DOCUMENT CI-JOINT EST DE NATURE JURIDIQUE ET PEUT AFFECTER VOS DROITS ET OBLIGATIONS.
  LES « ÉLÉMENTS ESSENTIELS DE L’ACTE » VOUS DONNENT QUELQUES INFORMATIONS SUR SA NATURE
  ET SON OBJET. IL EST TOUTEFOIS INDISPENSABLE DE LIRE ATTENTIVEMENT LE TEXTE MÊME DU
  DOCUMENT. IL PEUT ÊTRE NÉCESSAIRE DE DEMANDER UN AVIS JURIDIQUE.

  SI VOS RESSOURCES SONT INSUFFISANTES, RENSEIGNEZ-VOUS SUR LA POSSIBILITÉ D’OBTENIR
  L’ASSISTANCE JUDICIAIRE ET LA CONSULTATION JURIDIQUE, SOIT DANS VOTRE PAYS, SOIT DANS LE
  PAYS D’ORIGINE DU DOCUMENT.

  LES DEMANDES DE RENSEIGNEMENTS SUR LES POSSIBILITÉS D’OBTENIR L’ASSISTANCE JUDICIAIRE OU
  LA CONSULTATION JURIDIQUE DANS LE PAYS D’ORIGINE DU DOCUMENT PEUVENT ÊTRE ADRESSÉES À :


  Lawyer Referral & Information Service (LRIS)
  (800) 252-9690 Monday - Friday 8:30 am to 4:30 pm
  https://www.texasbar.com/Content/NavigationMenu/ForThePublic/DoYouNeedaLawyer/LRISOnli
  neAttorneyReferral/default.htm

  It is recommended that the standard terms in the notice be written in English and French and
  where appropriate also in the official language, or in one of the official languages of the State in
  which the document originated. The blanks could be completed either in the language of the
  State to which the document is to be sent, or in English or French.

  Il est recommandé que les mentions imprimées dans cette note soient rédigées en langue française et en langue
  anglaise et le cas échéant, en outre, dans la langue ou l’une des langues officielles de l’État d’origine de l’acte. Les
  blancs pourraient être remplis, soit dans la langue de l’État où le document doit être adressé, soit en langue
  française, soit en langue anglaise.




Permanent Bureau July 2017
 Case 4:18-cv-02350 Document 20-2 Filed on 12/04/18 in TXSD Page 4 of 4


              SUMMARY OF THE DOCUMENT TO BE SERVED
                                                ÉLÉMENTS ESSENTIELS DE L’ACTE


             Convention on the Service Abroad of Judicial and Extrajudicial Documents in
  Civil or Commercial Matters, signed at The Hague, the 15th of November 1965 (Article 5, fourth
                                           paragraph).
                    Convention relative à la signification et à la notification à l’étranger des actes judiciaires ou
                    extrajudiciaires en matière civile ou commerciale, signée à La Haye le 15 novembre 1965
                                                          (article 5, alinéa 4).

   Name and address of the requesting authority:                                      Charles Patrick Waites
   Nom et adresse de l’autorité requérante :                                          Johnson DeLuca Kurisky & Gould PC
                                                                                      1221 Lamar St, Suite 1000
                                                                                      Houston, Texas 77010
                                                                                      (713) 625-2525
                                                                                      pwaites@jdkglaw.com


   Particulars of the parties*:                                                      Bluefield Chemicals, Inc. (Plaintiff);
   Identité des parties* :
                                                                                     Bariven S.A. (Defendant);
                                                                                     PDVSAServices, B.V. (Defendant); and
                                                                                     PDVSA Services, Inc. (Defendant)
    * If appropriate, identity and address of the person interested in the transmission of the document
      S’il y a lieu, identité et adresse de la personne intéressée à la transmission de l’acte



         JUDICIAL DOCUMENT**
         ACTE JUDICIAIRE**


   Nature and purpose of the document:
   Nature et objet de l’acte :                                                      Complaint and Summons of a lawsuit
                                                                                    brought by Bluefield Chemicals, Inc.
   Nature and purpose of the proceedings and,
                                                                                    Documents will make defendant aware of the
   when appropriate, the amount in dispute:
   Nature et objet de l’instance, le cas échéant, le montant                        claims against it for a total of $1,144,809.82,
   du litige :                                                                      plus attorney's fees and court costs.
   Date and Place for entering appearance**:                                        21 days after receiving the documents. defendant must answer
   Date et lieu de la comparution** :                                               to the United States District Court, Southern District of Texas,
                                                                                    Houston Division at 515 Rusk St, Houston, Texas 77002.


   Court which has given judgment**:
   Juridiction qui a rendu la décision** :                                          N/A

   Date of judgment**:
   Date de la décision** :                                                          N/A

   Time limits stated in the document**:
   Indication des délais figurant dans l’acte** :                                   N/A


    ** if appropriate / s’il y a lieu


         EXTRAJUDICIAL DOCUMENT**
         ACTE EXTRAJUDICIAIRE**


   Nature and purpose of the document:
   Nature et objet de l’acte :


   Time-limits stated in the document**:
   Indication des délais figurant dans l’acte** :



    ** if appropriate / s’il y a lieu




Permanent Bureau July 2017
